DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance. The prior art does not disclose or suggest “a plurality of piezoelectric capacitors on the substrate, wherein the plurality of piezoelectric capacitors have substantially similar capacitances … wherein a first set of piezoelectric capacitors are electrically coupled to the non- inverting input of the amplifier, and wherein a second set of piezoelectric capacitors are electrically coupled to the inverting input of the amplifier” in combination with the remaining elements of claim 1. The prior art does not disclose or suggest “an amplifier coupled to the substrate that includes a non-inverting input, an inverting input, and an output, and a plurality of piezoelectric disposed on the substrate, wherein the plurality if piezoelectric capacitors have substantially similar capacitances; a first set of the piezoelectric capacitors are electrically coupled to the non-inverting input of the amplifier, and a second set of the piezoelectric capacitors are electrically coupled to the inverting input of the amplifier” in combination with the remaining elements of claim 10. The prior art does not disclose or suggest “a comparator circuit coupled to the output of the amplifier and configured to compare the output of the amplifier to a predetermined reference signal to determine a state of motion” in combination with the remaining elements of claim 20.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Derek John Rosenau whose telephone number is (571)272-8932. The examiner can normally be reached Monday-Thursday 7 am to 5:30 pm Central Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shawki Ismail can be reached on (571) 272-3985. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/DEREK J ROSENAU/Primary Examiner, Art Unit 2837